DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/12/21 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on page 1, line 5 of the instant specification, the word "continuation" should be changed to --divisional--, the reason being that application 16/987,833 is actually a divisional of the application which has now issued as USP 10,784,876 (i.e., it is not a continuation thereof). Also, on line 4 of page 1 of the instant specification, --now United States Patent No. 11,005,483-- should be inserted after "16/987,833" in order to update the fact that this application has now issued as a patent. Finally, on line 5 of page 1 of the instant specification, --16/353,122 which has now issued as-- should be inserted after the word "of".
Appropriate correction is required.


Claim Objections
4.	Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, line 2, the word "controller" should be changed to --controlled--. Note also the same problem on line 2 of claim 14.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In independent claim 1, the word "asymptomatically" on line 13 is indefinite because it appears to be incorrect due to the fact that there is no support in the instant specification for this term, i.e., this word should apparently be changed to --asymptotically-- in order to be consistent with what is indicated at page 11, lines 15 and 21 of the instant specification, and also at page 16, line 21 of the instant specification. Note also the same problem in independent claim 11, on line 12 thereof.
In claim 4, line 5, "the threshold voltage" lacks antecedent basis, the reason being that claim 1 does not recite any threshold voltage, i.e., it appears that claim 4 should actually go back to claim 3, not claim 1. Also in claim 4, line 5, "the threshold" lacks clear antecedent basis, the reason being that it is not clear if this is referring to "the threshold voltage" recited on the same line, or if it is referring to one of the thresholds recited in claim 1. Note the same problems in claim 16 regarding "the threshold voltage" and "the threshold" on line 5 thereof.
Claim 5 has the same problems noted above in claim 4, i.e., it is a duplicate of claim 4 and should apparently be simply deleted. Note also the same problems in claim 17, i.e., it is a duplicate of claim 16 and therefore should also apparently be simply deleted.


Allowable Subject Matter
6.	Claims 14, 15 and 18-22 are allowed.
Claims 1-13, 16 and 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests a circuit comprising a current controlled oscillator, a charge pump circuit and a current sensing circuit as recited in independent claim 1, where the frequency of the current controlled oscillator output signal is as recited on the last six lines thereof. Similarly, none of the prior art of record discloses or suggests a method comprising the generating, operating and sensing steps recited in independent claim 11, where the frequency of the current controlled oscillator is as recited on the last six lines thereof. Finally, none of the prior art of record discloses or suggests a circuit comprising a current controlled oscillator, a charge pump circuit and a current sensing circuit as recited in independent claim 14, where the claimed feedback signal has a magnitude as recited on the last six lines thereof.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 8, 2021